EXECUTION VERSION

TECHNICAL AMENDMENT TO CREDIT AGREEMENT AND TO
SECURITY AGREEMENT
This TECHNICAL AMENDMENT TO CREDIT AGREEMENT AND TO SECURITY AGREEMENT, dated as
of December 10, 2014 (this “Technical Amendment”), by and among COLFAX
CORPORATION, a Delaware corporation (the “US Borrower” or “Parent”), COLFAX UK
HOLDINGS LTD, a company organized under the laws of England and Wales (the
“European Borrower” and, together with the US Borrower, the “Borrowers”), the
other Subsidiaries of Parent party hereto, and DEUTSCHE BANK AG NEW YORK BRANCH,
as administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”). All capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings provided to such terms in the Credit Agreement (as defined below) or
Security Agreement (as defined below), as applicable.
W I T N E S S E T H:
WHEREAS, the Borrowers, certain Subsidiaries of the Parent, the Lenders (as
defined therein) and the Administrative Agent have entered into that certain
Credit Agreement, dated as of September 12, 2011 (as amended as of January 13,
2012, as further amended on February 22, 2013, as further amended on November 7,
2013 and as further amended, restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”);
WHEREAS, the Parent, certain Subsidiaries of the Parent, and the Collateral
Agent have entered into that certain Security Agreement, dated as of January 13,
2012 (as amended, restated, supplemented and/or otherwise modified from time to
time, the “Security Agreement”);
WHEREAS, the Parent and certain Subsidiaries of the Parent wish to enter into a
receivables financing facility as contemplated by Sections 7.02(o) and 7.01(k)
of the Credit Agreement;
WHEREAS, the Administrative Agent, the Borrowers, and the Subsidiaries of Parent
party hereto have jointly identified inconsistencies in the definition of
Receivables Facility and related definitions and an ambiguity in Section 6.14 of
the Credit Agreement and, as a consequence thereof, the Administrative Agent,
the Borrowers, and the Subsidiaries of Parent party hereto wish to amend such
definitions and Section as provided in Section 2 hereof, as permitted pursuant
to the provisions of the antepenultimate paragraph of Section 11.01 of the
Credit Agreement; and
WHEREAS, the Collateral Agent, the Administrative Agent, the Borrowers, and the
Subsidiaries of Parent party hereto have jointly identified an omission in the
definition of “Excluded Accounts” in Section 34 of the Security Agreement and,
as a consequence thereof, the Collateral Agent, the Administrative Agent, the
Borrowers, and the Subsidiaries of Parent party hereto wish to amend such
Section as provided in Section 3 hereof, as permitted by Section 24 of the
Security Agreement.



 
 
 




--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the foregoing, the Administrative Agent, the
Collateral Agent, the Borrowers, and the other Subsidiaries of Parent party
hereto hereby agree as follows:
SECTION 1.     Rules of Construction. The rules of construction specified in
Section 1.02 of the Credit Agreement shall apply to this Technical Amendment,
including the terms defined in the preamble and recitals hereto.


SECTION 2.    Technical Amendment to Credit Agreement.
a.The definition of “Receivables Assets” appearing in Section 1.01 of the Credit
Agreement is hereby amended by (i) inserting the text “or in which a security
interest is granted” immediately before the text “by Parent or a Subsidiary of
Parent” appearing therein, and (ii) inserting the text “, conveys, assigns,
grants a security interest in or otherwise transfers” immediately before the
text “such Receivables Assets to a Person that is not a Subsidiary of Parent”
appearing therein.
b.The definition of “Receivables Facility” appearing in Section 1.01 of the
Credit Agreement is hereby amended by inserting the text “, conveys, assigns,
grants a security interest in or otherwise transfers” immediately before the
text “such Receivables Assets to a Person that is not a Subsidiary of Parent”
appearing therein.
c.The definition of “Receivables Subsidiary” appearing in Section 1.01 of the
Credit Agreement is hereby amended by inserting the text “, convey, assign,
grant a security interest in or otherwise transfer” before the text “such
Receivables Assets to a Person that is not a Subsidiary of Parent” appearing
therein.
d.Section 6.14 of the Credit Agreement is hereby amended by (i) inserting the
text, “(other than a Receivables Subsidiary)” immediately after the first and
the second references to “US Subsidiaries” therein, and (ii) inserting the text
“(in addition to accounts used in connection with a Receivables Facility and in
which only Receivables Assets are held)” immediately prior to the text “outside
of the control of the Administrative Agent” appearing therein.
SECTION 3.    Technical Amendment to Security Agreement. The definition of
“Excluded Accounts” in Section 34 of the Security Agreement is hereby amended by
(a) deleting the word “and” immediately prior to clause (ii) therein and (b)
inserting the text “, and (iii) accounts in connection with a Receivables
Facility” immediately prior to the period at the end of the sentence therein.
SECTION 4.    Miscellaneous Provisions.



--------------------------------------------------------------------------------



a.This Technical Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement, Security Agreement or any other Loan Document.
b.This Technical Amendment shall become effective when the Borrowers, the other
Subsidiaries of Parent party hereto, the Administrative Agent and the Collateral
Agent shall have signed a counterpart hereof without any further action so long
as this Technical Amendment is not objected to in writing by the Required
Lenders within five Business Days from the date that notice of this Technical
Amendment is posted to the Lenders. Upon receipt of duly executed counterparts
hereof from the Borrowers, the other Subsidiaries of Parent party hereto, the
Administrative Agent and the Collateral Agent, the Administrative Agent shall
promptly provide notice hereof to the Lenders and shall confirm to the Borrowers
the date on which such notice is posted.
c.This Technical Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
Technical Amendment shall be effective as delivery of an original executed
counterpart of this Technical Amendment.
d.THIS TECHNICAL AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
e.From and after the date hereof, (i) all references in the Credit Agreement and
each of the other Loan Documents to the Credit Agreement shall be deemed to be
references to the Credit Agreement, as modified hereby, (ii) all references in
the Security Agreement and each of the other Loan Documents to the Security
Agreement shall be deemed to be references to the Security Agreement, as
modified hereby and (iii) this Technical Amendment shall be deemed to constitute
a “Loan Document” for all purposes of the Credit Agreement.
[Remainder of page left intentionally blank.]


* * *





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Technical Amendment as of the date first
above written.


 
COLFAX CORPORATION
as US Borrower and Parent, for itself and on behalf of the Foreign Guarantors
(other than the European Borrower)




By:    /s/ C. Scott Brannan   
   Name: C. Scott Brannan
Title: Senior Vice President, Chief Financial Officer and Treasurer




 
COLFAX UK HOLDINGS LIMITED
as European Borrower




By:    /s/ C. Scott Brannan   
   Name: C. Scott Brannan
Title: Director


 


ALCOTEC WIRE CORPORATION




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President




 
ALLOY RODS GLOBAL, INC.




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President


 


ANDERSON GROUP INC.




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President




--------------------------------------------------------------------------------



 
C&G SYSTEMS HOLDING, INC.




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President


 


C&G MERGER CO.




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President


 


CLARUS FLUID INTELLIGENCE, LLC




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President




CLFX SUB HOLDING LLC




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President


 
COLFAX FLUID HANDLING LLC




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President




 
CONSTELLATION PUMPS CORPORATION




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President




Signature Page to Technical Amendment to Colfax Credit Agreement and Security
Agreement
 
 
 




--------------------------------------------------------------------------------



 
DISTRIBUTION MINING & EQUIPMENT COMPANY, LLC




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President


 


EMSA HOLDINGS, INC.




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President


 


FAN GROUP INC.




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President




 
HOWDEN AMERICAN FAN COMPANY




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: Chief Financial Officer




 
HOWDEN COMPRESSORS, INC.




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: Chief Financial Officer
















Signature Page to Technical Amendment to Colfax Credit Agreement and Security
Agreement
 
 
 




--------------------------------------------------------------------------------



 
HOWDEN CONSTRUCTION SERVICES INC.




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: Authorized Person




 
HOWDEN NORTH AMERICA INC.




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: Chief Financial Officer




 
IMO HOLDINGS, INC.




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President
 
 
 
IMO INDUSTRIES INC.




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President




 
PORTLAND VALVE LLC




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President




 
PROMOTION CONTROLS, INC.




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President




Signature Page to Technical Amendment to Colfax Credit Agreement and Security
Agreement
 
 
 




--------------------------------------------------------------------------------



 
SHAWEBONE HOLDINGS INC.




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President
 




SOLDEX LLC




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President




 
SOLDEX HOLDING I LLC




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President
 




SOLDEX HOLDING II LLC




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President
 




STOODY COMPANY




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President
 
 
 
THE ESAB GROUP, INC.




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President




Signature Page to Technical Amendment to Colfax Credit Agreement and Security
Agreement
 
 
 




--------------------------------------------------------------------------------



 
THERMADYNE CYLINDER CO.




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President




 
THERMAL DYNAMICS CORPORATION




By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President
 




TOTAL LUBRICATION MANAGEMENT COMPANY


By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President




 
VICTOR TECHNOLOGIES HOLDINGS, INC.


By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President




 
VICTOR TECHNOLOGIES GROUP, INC.


By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President




 
VICTOR TECHNOLOGIES INTERNATIONAL, INC.


By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President










Signature Page to Technical Amendment to Colfax Credit Agreement and Security
Agreement
 
 
 




--------------------------------------------------------------------------------



 
VICTOR EQUIPMENT COMPANY


By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President




 
VICTOR TECHNOLOGIES FOREIGN INVESTMENTS CORP.


By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President




 
VISOTEK, INC.


By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President


 


WARREN PUMPS LLC


By:    /s/ C. Scott Brannan   
    Name: C. Scott Brannan
Title: President




Signature Page to Technical Amendment to Colfax Credit Agreement and Security
Agreement
 
 
 




--------------------------------------------------------------------------------



DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and as Collateral
Agent
By: ___/s/ Peter Cucchiara_____
Name:    Peter Cucchiara
Title:    Vice President


By: ___/s/ Kirk Tashjian________
Name:    Kirk L. Tashjian
Title:    Vice President

Signature Page to Technical Amendment to Colfax Credit Agreement and Security
Agreement
 
 
 


